Citation Nr: 0902721	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2002 to July 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an November 2004 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residual of a left ankle fracture (left ankle 
disorder) due to pain on use with an evaluation of 10 percent 
effective July 30, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
additional evidentiary development is necessary in this case.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

As noted above, service connection was granted by the RO for 
residuals of a fracture of the left ankle in a November 2004 
rating decision and a 10 percent disability evaluation 
assigned under the provisions of Diagnostic Codes 5010-5271.  
See 38 C.F.R. § 4.71a (2008).  In January 2005, the RO 
received a VA Form 21-4138 (Statement in Support of Claim) 
from the veteran in which he stated that his left ankle 
condition had progressively worsened.  He also stated that he 
was receiving ongoing treatment at the VA outpatient clinic 
in Ft. Myers, Florida.  

The veteran's left ankle was last examined by VA in September 
2004.  As noted, in the January 2005 statement of record, the 
veteran reported that his left ankle had become progressively 
worse.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board finds that a more recent VA examination is in order 
in this case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected residuals 
of a fractured left ankle.

As noted above, the veteran has referenced potentially 
available relevant VA records from the VA outpatient clinic 
in Ft. Myers.  It does not appear from the record that such 
records have been requested or obtained.  The veteran should 
also be afforded an opportunity to submit other records that 
may be relevant to his claim.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the Veterans Claims Assistance Act of 
2000 (VCAA) specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
steps to contact the veteran and request 
that he identify all VA and non-VA 
healthcare providers, other than those 
already associated with the claims folder, 
that have treated him since service for 
his left ankle disability.

This should specifically include any 
records of the VA outpatient clinic in Ft. 
Myers, Florida.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  After associating all outstanding 
records with the claims folder pursuant to 
the above-requested development, the 
AMC/RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the severity of the veteran's 
left ankle disability.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

The examiner should indicate whether the 
veteran has limitation of motion of the 
left ankle and, if so, whether the 
limitation of motion is considered 
moderate or marked.  If the ankle is 
ankylosed, the examiner should indicate 
the degree of plantar flexion or 
dorsiflexion, and whether there is any 
abduction, adduction, inversion or 
eversion deformity.  If the subastragalar 
or tarsal joint is ankylosed, the examiner 
should state whether it is in good weight-
bearing position or poor weight- bearing 
position.  If there is malunion of the os 
calcis or astragalus, the examiner should 
indicate if it is a moderate or marked 
deformity.  Finally, the examiner should 
state whether there has been an 
astragalectomy.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
in the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles. All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth in 
the examination report.

3.  After completion of the foregoing, the 
AMC/RO should again review the claims.  If 
any determination remains adverse, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

